Case 3:19-cv-04594-MAS-DEA Document 7 Filed 05/06/20 Page 1 of 2 PageID: 268



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY



MITCHELL DINNERSTEIN,

                          Plaintiff,
                                                           Civil Action No. 19-4594 (MAS) (DEA)
                          v.
                                                                  MEMORANDUM ORDER
STATE OF NEW JERSEY, et al.,

                          Defendants.


        This matter comes before the Court upon the application of pro se Plaintiff Mitchell

Dinnerstein (“Plaintiff”) to proceed without prepayment of fees pursuant to 28 U.S.C. § 1915

(Appl., ECF No. 1-3) and supporting documents (ECF No. 1-4). Plaintiff failed to comply with the

application’s instructions, which require applicants to “[c]omplete all questions in [the]

application. . . . Do not leave any blanks: if the answer to a question is ‘0,’ ‘none,’ or ‘not applicable

(N/A),’ write that response.” (Appl. 1.) Plaintiff’s application contains numerous blanks. (See id.

at 3-5.) Plaintiff also submitted supplemental correspondence indicating that he forgot to disclose

an account on his application. (ECF No. 2.) Based on Plaintiff’s incomplete responses and

omission, the Court finds good cause to deny Plaintiff’s application. Accordingly,

        IT IS on this 4th day of May 2020 ORDERED that:

         1.      Plaintiff’s application to proceed without prepayment of fees (ECF No. 1-3)

                 is DENIED.

         2.      The Clerk shall close this matter.
Case 3:19-cv-04594-MAS-DEA Document 7 Filed 05/06/20 Page 2 of 2 PageID: 269



      3.    By June 4, 2020, Plaintiff may submit a new application, the form of which is

            attached to this Memorandum Order. Plaintiff must comply with the

            instructions provided in the application. Alternatively, by June 4, 2020,

            Plaintiff may submit the $400 filing fee, and the Clerk will reopen the matter.



                                                        ____________________________
                                                        MICHAEL A. SHIPP
                                                        UNITED STATES DISTRICT JUDGE




                                            2
